TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00208-CR



                             David Anthony Johnson, Appellant

                                               v.

                                 The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 2043977, HONORABLE BOB PERKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              David Anthony Johnson seeks to appeal an order revoking community supervision.

The trial court has certified that Johnson waived the right of appeal.       See Tex. R. App.

P. 25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also

Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000). The appeal is dismissed. See Tex. R.

App. P. 25.2(d).



                                            __________________________________________

                                            Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: July 31, 2007

Do Not Publish